DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 8, 10, 12-13, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Claims 3-4, 7, 9, 11, 13-14 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for indirectly inheriting the above deficiencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3, 8-10 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Von Novak et al. (US 2014/0159653).


With respect to claims 3, 10, Von Novak discloses the method of one of the claims, further comprising: determining whether the wireless power receiver is capable of generating the change in the load impedance based on the load detection indication bits.  Figure 8 discloses that sending the power pulses the transmitter detects whether a receiver is present.
With respect to claim 8, Von Novak discloses a wireless power transmitter, comprising: a resonator; a wireless communication circuit; and a controller (figures 4-5, 7 discloses resonator, communication circuitry and controller) configured to:
 control the wireless power transmitter to output a detection power through the resonator (controller generate power pulses for detecting a receiver, paragraph 0091, 0094-0099), receive, through the wireless communication circuit, a first signal including category information of a wireless power receiver from the wireless power receiver (figure 7B and 8 discloses that the receiver sends information to the charger regarding its power requirements/category, paragraph 0055), based on identifying that the category information indicates a first category, transmit, through the wireless communication circuit, a second signal responsive to the first signal to the wireless  power receiver (figure 8 discloses communication/signals between the transmitter and receiver), and based on identifying that the category indicates a second category transmit, through the wireless communication circuit, the second signal responsive to .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4, 7, 11, 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Novak et al. (US 2014/0159653).
With respect to claims 4, 7, 11, 14,  Von Novak discloses the method of one of the claims, wherein the load detection indication bits are one of 000, 001, 010,011,100 and 101; further comprising: based on the load detection indication bits being 001, determining that a category of the wireless power receiver is category 1; based on the load detection indication bits being 010, determining that the category of the wireless power receiver is category 2; based on the load detection indication bits being 011, determining that the category of the wireless power receiver is category 3; based on the load detection indication bits being 100, determining that the category of wireless power 
Von Novak discloses that he chargeable device transmits load detection bits 806, 814 to the transmitter, paragraphs 0103-0105 and 0123.
It would have been obvious to a person having ordinary skill in the art to have used any number of bits, for transmitting load indication data transmitted by the receiver, for the purpose of stablishing a communication between the receiver and transmitter, for example.
Allowable Subject Matter
Claims 5-6, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
With respect to the argument that paragraph 0125 recites “change in load”, which is equivalent to a change in load impedance.  It is respectfully submitted that that there is no support in the specification for “change in load impedance being detected”, the only mention of “impedance” in the specification is at paragraph 0065 that recites “a matching circuit 14 for performing impedance matching” not “change in load impedance being detected” as required by the claims.
With respect to the argument that  Von Novak fails to disclose receiving, from a wireless power receiver, a first signal including category information of the wireless 
With respect to the argument that Von Novak fails to disclose identifying that the category information indicates a first category, transmitting, through the wireless communication circuit, a second signal responsive to the first signal to the wireless power receiver.  It is respectfully submitted that Von Novak discloses in figures 7- 13, communicating with the receiver/sending a second signal responsive to the first signal/power requirements to avoid misconnection or cross connection, for example.
With respect to the argument that Von Novak fails to disclose based on identifying that the category information indicates a second category, transmitting, through the wireless communication circuit, the second signal responsive to the first signal to the wireless power receiver in response to a change in a load impedance being detected while outputting the detection power, and stopping a communication with the wireless power receiver in response to the change in the load impedance not being detected while outputting the detection power.  It is respectfully submitted that as stated above there is no support in the specification for “change in load impedance being detected”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.